Case 3:21-cv-01050-JFS Document 1 Filed 06/15/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PETER DUVALOOIS : CIVIL ACTION
VS. : NO.
QBE AMERICAS, INC. d/b/a BEST WESTERN
and
BEST WESTERN INTERNATIONAL, INC.
and
ABC, INC. (1-5), fictitious corporation
and

JOHN DOE, (1-5), fictitious individuals

COMPLAINT

Plaintiff, Peter Duvaloois claims of Defendant in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00) and in support thereof avers as follows:
PARTIES
1. Plaintiff, Peter Duvaloois, is an adult individual residing at 967 Malone Lane,

Cookeville, TN 38506.

2. Defendant, QBE Americas, Inc. is a Wisconsin corporation or other business licensed

to do business in Pennsylvania and at all times referred to herein was doing business as Best

Western with a hotel located at 120 Routes 6 and 209, Matamoras, Pennsylvania 18336.

3. Defendant QBE Americas, Inc. has a business address located at 1 General Drive, Sun

Prairie, Wisconsin 53596.
Case 3:21-cv-01050-JFS Document 1 Filed 06/15/21 Page 2 of 6

4. Defendant, Best Western International, Inc., is an Arizona corporation or other
business entity licensed to do business in Pennsylvania with a corporate business office located

at 6201 N. 24" Parkway, Phoenix, AZ 85016.

5. Defendant, ABC, Inc. (1-5) (hereinafter referred to as “ABC” and John Doe (1-5)
are fictitious names of individuals and/or business organization(s) and are heretofore
unascertained entities and/or individuals that are associated with defendants. Plaintiff alleges
that an insufficient amount of time has passed in which to ascertain the identity of these parties.

JURISDICTION
6. This action is brought pursuant to diversity jurisdiction as the Plaintiff resides in

Tennessee and the Defendants are citizens of the State of Wisconsin and Arizona respectively.

VENUE

7. 28 U.S.C. Section 1402, provides that a civil action may be brought in the judicial
district where the claim arose. This claim arose in Pike County which is within the judicial

district of this Court.

STATEMENT OF FACTS
8. At all times referred to herein, the Defendants were doing business as a Best Western
Hotel located at 120 Route 6 and Route 209, Matamoras, Pennsylvania 18336.
9. At all times referred to herein, the Defendants were acting individually and by their
respective agents, servants and employees who were then and there acting within the course and

scope of their employment and authority.
Case 3:21-cv-01050-JFS Document 1 Filed 06/15/21 Page 3 of 6

10. At all times referred to herein, Defendants owned, leased, rented, maintained,
controlled, possessed, managed and/or occupied the hotel and premises located at 120 Route 6
and Route 209, Matamoros, Pennsylvania which premises were known as a Best Western Hotel.

Il. Atall times referred to herein, the above-described premises included a hotel lobby.
hotel rooms and common area located at the same address.

12. Atall times referred to herein it was the duty of the Defendants to keep and maintain,
control, repair, secure and inspect the above-described premises and to keep and maintain it free
of defects and dangerous conditions for invitees thereon.

13. Atall times referred to herein, there existed a defective and dangerous condition of
the real estate premises described herein of which the Defendants had actual notice and/or could
reasonably be charged with notice under the circumstances.

14. On or about June 19, 2019, the Plaintiff was a guest and business invite of the
Defendants having rented a hotel room.

15. At or about 6 p.m. on the aforesaid date the Plaintiff was walking in a hotel hallway
when he was severely bitten by a dog that was owned by another hotel resident.

16. Upon information and belief, the owner of the dog which bit the Plaintiff has been
residing at the Best Western Hotel for a number of days prior to June 19, 2019.

17. On or about June 19, 2019, the Defendants knew or should have known of the violent
propensities of the dog.

18. On or about June 19, 2019, the Defendants had sufficient opportunity to prevent the
dog from attacking and biting the Plaintiff but failed to exercise reasonable care to control and

contain the dog.
Case 3:21-cv-01050-JFS Document 1 Filed 06/15/21 Page 4 of 6

19. The negligence and carelessness of the Defendants, acting as aforesaid, consisted of

the following:

. allowing a dog of a known vicious character to remain on its property:

. permitting the dog to roam at will without any muzzle or restraint;

. failing to warn Plaintiff and others, of the dangerous propensities of the dog;
. failing to protect Plaintiff from the attack from the dog;

. knowing the vicious and violent propensities of the dog to attack humans

and failing to properly control and/or restrain said animal;

. knowing the vicious and violent propensities of the dog, and failing to

warn others, including the Plaintiff, of said vicious tendencies to bite humans;

. failing to employ such instruments, leashes, muzzles and/or other devices to

adequately control, restrain and/or prevent the dog from attacking and biting

the Plaintiff;

. failing to keep such a violent and vicious animal fenced, penned, chained,

caged or otherwise locked and secured so as not to come in contact with the
Plaintiff and the public at large;

being inattentive to Defendants’ duties as a property owner which allowed
dogs onto its premises;

failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

failing to provide a safe premise;

failing to provide proper security;
Case 3:21-cv-01050-JFS Document 1 Filed 06/15/21 Page 5 of 6

m. failing to conduct, request or supervise periodic inspections of the premises to
insure that negligent acts of third persons did not cause injuries to persons
such as the Plaintiff;

n. employing incompetently trained employees, agents, representatives and/or

servants;

o. allowing an individual to keep a dog on the premises who was not authorized
to do so; and

p. failing to warn Plaintiff of the dangerous condition of the premises.

20. Asa direct result of the negligent, careless conduct of Defendants, the Plaintiff
suffered various serious and permanent personal injuries to his left arm including but not limited
to neurological damage, serious disfigurement, impairment of body function, severe aches, pains,
mental anxiety and anguish, severe shock to his entire nervous system, exacerbation of all known
and unknown pre-existing medical conditions, and other injuries that will represent a permanent
and substantial impairment of Plaintiff's bodily functions.

21. As a result of these injuries, all of which are to Plaintiff's great financial detriment
and loss, the Plaintiff has in the past, is presently and may in the future suffer great pain, anguish,
sickness and agony and will continue to suffer for an indefinite time.

22. As an additional result of the carelessness and negligence of Defendant, the Plaintiff
has suffered emotional injuries along with the physical injuries suffered.

23. Furthermore, in addition to all the injuries and losses suffered, the Plaintiff has

incurred or will incur medical, rehabilitative, and other related expenses.
Case 3:21-cv-01050-JFS Document 1 Filed 06/15/21 Page 6 of 6

WHEREFORE, Plaintiff demands judgment in Plaintiff's favor and against the

Defendants in an amount in excess of Seventy-Five ($75,000.00) Dollars.

DATED: (co /5, Al

fp, } R, B.C.
ae ee

 
  
   

. MOYER, ESQUIRE
TREET, SUITE 1200
, PA 19102

215) 561-2800

FAX: (215) 561-0012

EMAIL: cmoyer@panjlawyers,com

ATTORNEY FOR PLAINTIFF
